SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX RESOLUTIONS OF EXTRAORDINARY GENERAL MEETING Rio de Janeiro, September 30th, 2013, Petróleo Brasileiro S.A. - Petrobras hereby informs that the Extraordinary General Meeting, held this day, at 03:00 pm, in the main auditorium of the Company’s Head office building, at Avenida República do Chile 65 – 1st floor, in the city of Rio de Janeiro (RJ), ruled and approved as follows: I. Approve the disposition of one hundred percent (100%) of the issue shares of Innova S.A., held by PETROBRAS, to Videolar S.A. and its majority shareholder, for the amount of R$ 870 million (eight hundred seventy million reais). II. Merger of COMPERJ PARTICIPAÇÕES S.A. (“COMPERJPAR”) into PETROBRAS to: Ratify the contract of APSIS Consultoria e Avaliações Ltda. by PETROBRAS for the preparation of the Appraisal Report, at book value, of COMPERJPAR, pursuant to paragraph 1 of article 227 of Law No. 6.404, of 12.15.1976; Approve the Appraisal Report prepared by APSIS Consultoria e Avaliações Ltda. for the appraisal, at book value, of the shareholders’ equity of COMPERJPAR; Approve, in all of its terms and conditions, the Protocol and Justification of Merger, entered into between COMPERJPAR and PETROBRAS on June 3 rd , 2013; Approve the merger of COMPERJPAR into PETROBRAS, causing it to be dissolved, without increasing the capital stock of PETROBRAS; Approve the authorization given to the Board of Executive Officers of PETROBRAS for the performance of any and all acts required for the merger and legalization of the status of the incorporated company and the incorporating company before the agencies of competent jurisdiction, as necessary. III. Merger of COMPERJ ESTIRÊNICOS S.A. (“EST”) into PETROBRAS to: Ratify the contract of APSIS Consultoria e Avaliações Ltda. by PETROBRAS for the preparation of the Appraisal Report, at book value, of EST, pursuant to paragraph 1 of article 227 of Law No. 6.404, of 12.15.1976; Approve the Appraisal Report prepared by APSIS Consultoria e Avaliações Ltda. For the appraisal, at book value, of the shareholders’ equity of EST; Approve, in all of its terms and conditions, the Protocol and Justification of Merger, entered into between EST and PETROBRAS on June 3 rd , 2013; Approve the merger of EST by PETROBRAS, causing it to be dissolved, without increasing the capital stock of PETROBRAS; Approve the authorization given to the Board of Executive Officers of PETROBRAS for the performance of any and all acts required for the merger and legalization of the status of the incorporated company and the incorporating company before the agencies of competent jurisdiction, as necessary. IV. Merger of COMPERJ MEG S.A. (“MEG”) in PETROBRAS to: Ratify the contract of APSIS Consultoria e Avaliações Ltda. by PETROBRAS for the preparation of the Appraisal Report, at book value, of MEG, pursuant to paragraph 1 of article 227 of Law No. 6.404, of 12.15.1976; Approve the Appraisal Report prepared by APSIS Consultoria e Avaliações Ltda. for the appraisal, at book value, of the shareholders’ equity of MEG; Approve, in all of its terms and conditions, the Protocol and Justification of Merger, entered into between MEG and PETROBRAS on June 3 rd , 2013; Approve the Merger of MEG by PETROBRAS, causing it to be dissolved, without increasing the capital stock of PETROBRAS; Approve the authorization given to the Board of Executive Officers of PETROBRAS for the performance of any and all acts required for the merger and legalization of the status of the incorporated company and the incorporating company before the agencies of competent jurisdiction, as necessary. V. Merger of COMPERJ POLIOLEFINAS S.A. (“POL”) in PETROBRAS to: Ratify the contract of APSIS Consultoria e Avaliações Ltda. by PETROBRAS for the preparation of the Appraisal Report, at book value, of POL, pursuant to paragraph 1 of article 227 of Law No. 6.404, of 12.15.1976; Approve the Appraisal Report prepared by APSIS Consultoria e Avaliações Ltda. for the appraisal, at book value, of the shareholders’ equity of POL; Approve, in all of its terms and conditions, the Protocol and Justification of Merger, entered into between POL and PETROBRAS on June 3 rd , 2013; Approve the Merger of POL by PETROBRAS, causing it to be dissolved, without increasing the capital stock of PETROBRAS; Approve the authorization given to the Board of Executive Officers of PETROBRAS for the performance of any and all acts required for the merger and legalization of the status of the incorporated company and the incorporating company before the agencies of competent jurisdiction, as necessary. VI. Merger of SFE - Sociedade Fluminense de Energia LTDA. (“SFE”) in PETROBRAS to: Ratify the contract of APSIS Consultoria e Avaliações Ltda. by PETROBRAS for the preparation of the Appraisal Report, at book value, of SFE, pursuant to paragraph 1 of article 227 of Law No. 6.404, of 12.15.1976; Approve the Appraisal Report prepared by APSIS Consultoria e Avaliações Ltda. for the appraisal, at book value, of the shareholders’ equity of SFE; Approve, in all of its terms and conditions, the Protocol and Justification of Merger, entered into between SFE and PETROBRAS on August 12 th , 2013; Approve the Merger of SFE by PETROBRAS, causing it to be dissolved, without increasing the capital stock of PETROBRAS; Approve the authorization given to the Board of Executive Officers of PETROBRAS for the performance of any and all acts required for the merger and legalization of the status of the incorporated company and the incorporating company before the agencies of competent jurisdiction, as necessary. VII. Approve of the waiver by PETROBRAS of the preemptive right to the subscription of convertible bonds to be issued by Sete Brasil Participações S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 30, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
